Kane, J.
Appeal from a judgment of the County Court of Montgomery County (Intemann, Jr., J.), rendered March 1, 1985, upon a verdict convicting defendant of the crimes of sodomy in the first degree and endangering the welfare of a child.
The acts for which defendant stands convicted occurred at the apartment where he resided with his girlfriend, the mother of the 3 Vi-year-old victim, and a younger daughter fathered by defendant, during the daytime as he acted as "baby-sitter” for the two young girls while the mother worked. The details of the crime are described in a written confession to the State Police officers made by defendant upon his voluntary appearance at police headquarters, which County Court and the jury found was intelligently and voluntarily made after proper receipt of Miranda warnings (see, People v Stanton, 54 AD2d 527, 528; People v Perry, 52 AD2d 963; see also, People v Miles, 115 AD2d 962, 963, Iv denied 67 NY2d 654; People v Montanez, 90 AD2d 476, 477; People v Brown, 66 AD2d 158, 160). The record demonstrates the requisite corroboration of the confession from the testimony of occupants of two downstairs apartments who heard cries and protestations from the victim on the date of the crime charged in the indictment (see, People v Daniels, 37 NY2d 624, 629; People v Sullivan, 117 AD2d 476, Iv denied 68 NY2d 918).
We find no error in the cross-examination of defendant’s expert or otherwise in the conduct of the trial. Under the circumstances, the sentence imposed (consecutive prison terms of 7 to 21 years on the sodomy conviction and one year for the conviction of endangering the welfare of a child) was neither harsh nor excessive (see, People v Kelly, 124 AD2d 825, Iv denied 69 NY2d 829; People v Mabry, 101 AD2d 961, 963).
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Yesawich, Jr., JJ., concur.